DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Abouzid et al (US 2012/0,322,501) in view of AAPA (Applicant’s Admitted Prior art).
 	Regarding claim 1, Abouzid disclose a communication system (figs. 1, 4, 6) comprising: 
 	a signal source (242) for transmitting downlink signals and receiving uplink signals to and from an indoor signal coverage area (indoor cellular network) (¶ [0039]);
 	a distributed antenna system (DAS 200) interposed between the signal source and the indoor signal coverage area, said distributed antenna system (200) comprising an antenna monitoring unit (210, 190, 240) connected to at least one service antenna (antennas 230) through a distribution network (¶ [0038]); wherein 
 	said at least one antenna (230) transmits and receives the downlink signals and the uplink signals to and from at least one terminal unit (mobile devices, e.g. 100, within the indoor cellular network) within the indoor coverage area (indoor cellular network) (¶s [0044], [0046]; fig. 4); 
 	wherein the antenna monitoring unit (210, 190, 240) includes an RFID transceiver (210, 190) that communicates with at least one RFID tag (232) attached to said at least one antenna (230) and detects the location (step S3; fig. 7; ¶s [0042], [0051]) of point of anomaly with respect to that one antenna (faulty antenna) when a signal from said at least one RFID tag (232) is not received by the RFID transceiver or when a power level measured by the RFID tag and reported back to the RFID transceiver falls below a predetermined threshold level (if no signal is received from one of the antennas known to be located in the same neighborhood that RFID signals are received from other antennas, it may be concluded that said one antenna is not working correctly anymore, therefore the RFID detector helps to monitor the status of each antenna and to detect and monitor faulty antennas; paras. [0047], [0040], [0048], [0039]; figs. 1, 4, 6). Abouzid do not explicitly disclose a signal source for transmitting downlink signals and receiving uplink signals to and from an indoor signal coverage area.  In the same field of endeavor, AAPA disclose a signal source (401) for transmitting downlink signals and receiving uplink signals to and from an indoor signal coverage area (fig. 4; paras. [0009], [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide a signal source (e.g. signal Booster, BDA, repeater, BTS) that serves as a repeater to transmit and receive signals from the mobile device that pass through the indoor distribution antenna system. 
 	Regarding claim 2, Abouzid and AAPA disclose the system of claim 1, wherein the antenna monitoring unit (210, 190, 240) further comprises a microprocessor (214, 242), a database (211), and an RF splitter (220) (Abouzid, fig. 1, 4). AAPA disclose the indoor antenna monitoring network further includes coaxial cables, signal splitters or signal couplers (fig. 4, paras. [0009]-[0010]).
 	Regarding claim 3, Abouzid and AAPA disclose the system of claim 2, wherein the database (211) stores a serial number corresponding to said at least one RFID tag (RFID tag identification number) (Abouzid; ¶ [0042]).
 	Regarding claim 4, Abouzid and AAPA disclose the system of claim 2, wherein the RF coupler couples an RF connector (190) from the RFID transceiver (210) to an RF output connector (241) of the antenna monitoring unit located on the side of the distribution network (Abouzid; ¶ 0039]).
 	Regarding claim 5, Abouzid and AAPA disclose the system of claim 1, further comprising a second antenna (230-2) that transmits and receives the downlink signals and the uplink signals to and from the indoor coverage area, said second antenna having a second RFID tag (232) attached thereto (Abouzid; fig. 4, ¶ [0042]).
 	Regarding claim 6, Abouzid and AAPA disclose the system of claim 1, wherein AAPA disclose the signal source such as a repeater can retransmit the desired radio frequency signals (¶ [0003]). The examiner takes official notice that the RFID transceiver operates in a same or adjacent frequency band of signals generated by the signal source.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to use the signal source to retransmit the desired radio frequency signals in the same or adjacent frequency band as the RFID transceiver of the indoor cellular network, i.e. of a building.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abouzid et al (US 2012/0,322,501) in view of AAPA further in view of Kim (US 2020/0,021,508).
 	Regarding claim 7, Abouzid and AAPA disclose the system of claim 1, wherein 
wherein they do not disclose the antenna monitoring unit includes a first integrated circuitry to perform spectrum analysis in either the down link and/or uplink direction from the signal source towards the at least one antenna; and to perform spectrum analysis in either the down link and/or uplink direction from the at least one antenna towards the signal source.  In the same field of endeavor, Kim disclose the antenna monitoring unit (100) includes a first integrated circuitry (spectrum analysis module 175; fig. 3; paras. [0052], [0094]) to perform spectrum analysis in either the down link and/or uplink direction from the signal source (1a) towards the at least one antenna; and to perform spectrum analysis in either the down link and/or uplink direction from the at least one antenna towards the signal source (paras. [0135], [0175], [0177]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide and display an analysis of the spectrum in order to measure various information such as specific channel power levels or occupied bandwidth power levels.
 	Regarding claim 8, Abouzid, AAPA, and Kim disclose the system of claim 8, wherein the first integrated circuitry measures spectrum parameters that include one or more of broadband power levels, specific bandwidth power levels, noise levels in broadband and specific power levels (paras. [0097]-[0099]).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/871,002 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the similar subject matter as shown below:
Current Application:  17/111,026
Co-pending Application: 16/871,002
1. A communication system comprising: a signal source for transmitting downlink signals and receiving uplink signals to and from an indoor signal coverage area; a distributed antenna system interposed between the signal source and the indoor signal coverage area, said distributed antenna system comprising an antenna monitoring unit connected to at least one service antenna through a distribution network; wherein said at least one antenna transmits and receives the downlink signals and the uplink signals to and from at least one terminal unit within the indoor coverage area; wherein the antenna monitoring unit includes an RFID transceiver that communicates with at least one RFID tag attached to said at least one antenna and detects the location of point of anomaly with respect to that one antenna when a signal from said at least one RFID tag is not received by the RFID transceiver or when a power level measured by the RFID tag and reported back to the RFID transceiver falls below a predetermined threshold level.

1. An antenna monitoring system comprising: a plurality of monitors comprising an electronic circuitry configured to collect monitored data comprising at least one of a radio frequency (RF) signal data or environmental data; a plurality of transmitters associated with a plurality of antennas, a transmitter of the plurality of transmitters in communication with a monitor of the plurality of monitors, the plurality of transmitters configured to transmit a first plurality of signals to the plurality of antennas, a signal of the first plurality of signals comprising an antenna identifier corresponding to a unique frequency or channel for an antenna associated with a transmitter transmitting the signal and monitored data collected by a monitor in communication with the transmitter; and a receiver comprising an electronic circuitry configured to: receive a second plurality of signals from the plurality of antennas, the second plurality of signals transmitted by the plurality of antennas in response to the first plurality of signals being transmitted to the plurality of antennas by the plurality of transmitters; determine from the second plurality of signals a plurality of antenna identifiers and a plurality of monitored data collected by the plurality of monitors; determine that the plurality of antenna identifiers does not include an antenna identifier associated with a particular unique frequency or channel for a particular antenna of the plurality of antennas; and in response to the determination that the plurality of antenna identifiers does not include the antenna identifier for the particular antenna, output an indication corresponding to a failure of the particular antenna.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented but do not have a patent number yet.

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 9, Abouzid, AAPA, and Kim disclose the system of claim 7, wherein the cited prior art fails to disclose or fairly suggest the system further comprising a coupling device interposed between the signal source and a donor antenna, and wherein the antenna monitoring unit includes a second integrated circuitry that is connected to and uses the coupling device to perform spectrum analysis in either the down link and/or uplink direction from the signal source towards the donor antenna; and to perform spectrum analysis in either the down link and/or uplink direction from the donor antenna towards the signal source.
 	Regarding claim 10, the cited prior art fails to disclose or fairly suggest the system of claim 9, wherein the second integrated circuitry measures spectrum parameters that include one or more of broadband power levels, specific bandwidth power levels, noise levels in broadband and specific power levels.
 	Regarding claim 11, the cited prior art fails to disclose or fairly suggest the system of claim 9, wherein the antenna monitoring unit compares the spectral analysis of the first and second integrated circuitries to determine whether the gain of the signal source is appropriate.
 	Regarding claim 12, the cited prior art fails to disclose or fairly suggest the system of claim 11, wherein the antenna monitoring unit keeps a record of spectral parameters generated by the spectral analysis of the first and second integrated circuitries over time to determine whether the signal source is operating properly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am - 1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LANA N LE/Primary Examiner, Art Unit 2648